Exhibit 10.37

Directors’ Deferred Fee Plan

(as amended through January 1, 2008)

ARTICLE I

PURPOSE

The purpose of the Sprint Nextel Corporation Directors’ Deferred Fee Plan
(hereinafter referred to as the “Plan”) is to provide funds upon Separation from
Service or death for Directors (and their Beneficiaries) of Sprint Nextel
Corporation. It is intended that the Plan will aid in retaining and attracting
Directors of exceptional ability by providing such Directors with a means to
supplement their standard of living. The Plan, as amended, restated and renamed
and as set forth herein, shall be effective as of January 1, 2008 for the
purpose of permitting deferrals of compensation earned and vested after
December 31, 2004 and any amounts credited thereon, including pursuant to
paragraphs 6.3 and 6.4. All amounts deferred under the Plan prior to January 1,
2005, that were earned and vested prior to January 1, 2005, and any amounts
credited thereon (including pursuant to paragraphs 6.3 and 6.4), shall be
governed by the terms of the Plan as in effect on October 3, 2004 and as
subsequently amended on February 8, 2005. Amendments made effective February 8,
2005 were to allow accelerated vesting of one time grants, and these amendments
did not result in a material modification of the Plan as in effect on October 3,
2004. Nothing in this amended, restated and renamed Plan document shall affect
deferred amounts under the Plan that were earned and vested prior to January 1,
2005 and any amounts credited thereon. It is intended that all amounts deferred
under the Plan that were earned and vested prior to January 1, 2005, and any
amounts credited thereon, shall be grandfathered from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). The
determination of whether amounts deferred under the Plan, or any amounts
credited thereon, were earned and vested prior to January 1, 2005 shall be made
in accordance with Internal Revenue Code Section 409A and the guidance and
Treasury regulations issued thereunder.

ARTICLE II

DEFINITIONS

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

2.1 Account Transfer Request. “Account Transfer Request” means a written notice,
in a form prescribed by the Company, by a Participant to transfer all or any
portion of one Deferred Benefit Account to another Deferred Benefit Account as
provided for in paragraph 6.6.



--------------------------------------------------------------------------------

2.2 Amendment of Payment Election Form. “Amendment of Payment Election Form”
means a written notice, in a form prescribed by the Company, filed with the
Company by a Participant to change the manner in which such Participant’s
Deferral Benefits are to be paid.

2.3 Beneficiary. “Beneficiary” means the person, persons, or entity designated
by the Participant, as provided in Article VIII, to receive any benefits payable
under the Plan. Any Participant Beneficiary Designation shall be made in a
written instrument filed with the Company and shall become effective only when
received, accepted, and acknowledged in writing by the Company.

2.4 Board “Board” means the Board of Directors of the Company.

2.5 Committee. “Committee” means the Compensation Committee of the Board.

2.6 Company. Except as otherwise provided in paragraph 7.1, “Company” means
Sprint Nextel Corporation, or any successor thereto.

2.7 Deferral Benefit. “Deferral Benefit” means the benefit payable to a
Participant under the Plan, as calculated in Article VII hereof.

2.8 Deferred Benefit Account. “Deferred Benefit Account” means the accounts
maintained on the books of account of the Company for each Participant pursuant
to Article VI. Separate Deferred Benefit Accounts shall be maintained for each
Participant. More than one Deferred Benefit Account shall be maintained for each
Participant to reflect (a) separate deferral elections made pursuant to
separately executed Participation Agreements, (b) Account A and Account B
elections made by each Participant in each such Participation Agreement, and
(c) One Time Grants.

A Participant’s Deferred Benefit Account shall be used solely as a device for
the measurement and determination of the amounts to be paid to the Participant
or the Participant’s Beneficiary pursuant to this Plan. A Participant’s Deferred
Benefit Account shall not constitute or be treated as a trust fund of any kind.

2.9 Determination Date. “Determination Date” means the date on which the amount
of a Participant’s Deferred Benefit Account is determined as provided in Article
VI hereof. The last day of each calendar month shall be a Determination Date.

 

2



--------------------------------------------------------------------------------

2.10 Director. “Director” means a member of the Board of Directors of the
Company who is not an employee of the Company or its subsidiaries.

2.11 Fee. “Fee” means any cash compensation paid to a Director for his services
as a Director other than a distribution under this Plan.

2.12 Interest Yield. “Interest Yield” means, with respect to any calendar month,
the greater of (i) the prime rate in effect at Citibank, N.A., at the opening of
business on the first business day of the month, or if said bank, for any
reason, no longer publishes its prime rate, the prime rate similarly determined
of another major bank selected by the Company and (ii) six percent per annum.

2.13 New Director. “New Director” means a Director who had not accumulated at
least five years of service as a Director as of December 10, 1996 and any
Director who is first elected after such date. Each New Director is entitled to
a One Time Grant.

2.14 One Time Grant. “One Time Grant” means a one time grant to New Directors of
Share Units credited into Account B. The number of Share Units to be granted to
each New Director is determined by the Committee.

2.15 Participant. “Participant” means any New Director and any Director who
elects to participate by filing a Participation Agreement as provided in Article
IV.

2. 16 Participation Agreement. “Participation Agreement” means the agreement, in
a form prescribed by the Company, filed by a Participant before the beginning of
the period in which the Participant’s Fees are to be deferred pursuant to the
Plan. A new Participation Agreement shall be filed by the Participant for each
separate Fee deferral election.

2.17 Plan. “Plan” means the Sprint Nextel Corporation Directors’ Deferred Fee
Plan as set forth in this document, effective for amounts earned and vested
after December 31, 2004. This Plan is the successor to, and comprises an
amendment and revision of, the United Telecommunications, Inc., 1985 Directors’
Deferred Fee Plan adopted February 12, 1985. This Plan was previously known as
the Sprint Corporation Directors’ Deferred Fee Plan.

 

3



--------------------------------------------------------------------------------

2.18 Plan Administrator. “Plan Administrator” means the person appointed by the
Company to represent the Company in the administration of this Plan.

2.19 Plan Year. “Plan Year” means a twelve month period commencing January 1 of
a year and ending on December 31 of the same year.

2.20 Separation from Service. “Separation from Service” has the same meaning as
described under Internal Revenue Code Section 409A and the guidance and Treasury
regulations issued thereunder. For purposes of the determination of whether a
Participant has had a “separation from service” as described under Internal
Revenue Code Section 409A and the guidance and Treasury regulations issued
thereunder, the terms “Company,” “employer” and “service recipient” mean Sprint
Nextel Corporation and any affiliate with which Sprint Nextel Corporation would
be considered a single employer under Internal Revenue Code Section 414(b) or
414(c), provided that in applying Sections 1563(a)(1), (2), and (3) for purposes
of determining a controlled group of corporations under Internal Revenue Code
Section 414(b), the language “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Internal Revenue Code Sections 1563(a)(1),
(2), and (3), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Internal Revenue Code Section 414(c),
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Treasury Regulation Section 1.414(c)-2.

2.21 Share Unit. “Share Unit” means a measure of participation under the Plan
having a value based on the market value of one share of Series 1, common stock
of the Company.

2.22 Spouse. “Spouse” means a Participant’s wife or husband who was lawfully
married to the Participant upon the Participant’s death or severance from
service.

ARTICLE III

ADMINISTRATION

3.1 Plan Administrator; Company and Committee; Duties. This Plan shall be
administered by the Plan Administrator. Decisions of the Plan Administrator may
be reviewed by the Company through the Committee. Members of the Committee may
be Participants under this Plan. The Company shall also have the authority to
make, amend

 

4



--------------------------------------------------------------------------------

interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan as may arise in connection with the Plan.

3.2 Binding Effect of Decisions. The decision or action of the Company in
respect to any question arising out of or in connection with the administration,
interpretation, and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan unless a written appeal is received by the
Company within sixty days of the disputed action. The appeal will be reviewed by
the Committee, and its decision shall be final, conclusive, and binding on the
Participant and on all persons claiming by, through, or under the Participant.

ARTICLE IV

PARTICIPATION

4.1 Participation. Participation in the Plan shall be limited to New Directors
and Directors, under age 70, who elect to participate in the Plan by filing a
Participation Agreement with the Company. A New Director shall become eligible
to participate in the Plan on the first day of the calendar month immediately
following the date on which the New Director has served 15 days on the Board.
Except as provided below, a Participation Agreement must be received by the
Company by, and shall become irrevocable on, the last day of the calendar year
immediately preceding the Plan Year in which the Participant’s participation
under the agreement will commence. The election to participate shall apply to
Fees earned on or after the first day of the Plan Year following receipt by the
Company of a properly completed and executed Participation Agreement.

With respect to an individual becoming a Director during a Plan Year who thereby
becomes eligible to participate in the Plan, an initial Participation Agreement
may be filed within 30 days of the date on which the Director becomes eligible,
and such election to participate shall be effective on the first day of the
month following the Company’s receipt thereof, except that elections not
received by the Company before the 15th day of any calendar month shall be
effective no earlier than the first day of the second month following the month
of receipt, and such election shall only apply to Fees earned with respect to
services performed during the remainder of the calendar year in which such
individual first becomes eligible to participate in the Plan. Such election
shall become irrevocable upon receipt by the Company.

 

5



--------------------------------------------------------------------------------

4.2 Amount of Deferral and Length of Participation. A Participant may elect in
any Participation Agreement to defer up to 100% of the Fees that are expected at
the time of election to be earned in the Plan Year to which the Participation
Agreement relates and all subsequent Plan Years until changed by the
Participant’s filing of a new Participation Agreement, provided, the minimum
amount of Fees that may be deferred shall, in each case, be $5,000 per year or
100% of Fees payable, whichever is less. Fees deferred under a Participation
Agreement shall be distributed upon Separation from Service in accordance with
paragraph 7.1 unless the Participant elects in such Participation Agreement to
defer distribution until the later of Separation from Service or attainment of a
specified age.

 

(a) The deferral percentage in each Participation Agreement shall be applied to
the Participant’s Fees earned during the period of election.

 

(b) A Participant’s election to defer Fees under a Participation Agreement shall
be irrevocable as provided in paragraph 4.1; provided, however, that the
deferral of Fees under any Participation Agreement may be suspended as provided
in paragraph 7.3.

If a Participant desires to change the percentage of Fees deferred or desires to
cease deferring Fees, the Participant must file a new Participation Agreement.
Such new Participation Agreement must be filed no later than the last day of the
calendar year immediately preceding the Plan Year in which the new Participation
Agreement is to take effect. The new Participation Agreement shall be effective
as to Fees earned in Plan Years beginning after the last day of the Plan Year in
which the agreement is filed with the Company. Any previously filed
Participation Agreement will no longer apply to the deferral of fees. Only one
Participation Agreement will be in effect for new deferrals in each Plan Year.
In the event a Participant elects to defer Fees pursuant to a new Participation
Agreement, the new election shall be treated as an arrangement for which a
separate Deferred Benefit Account shall be maintained and separate Deferral
Benefits shall be payable.

ARTICLE V

DEFERRED FEES

5.1 Elective Deferred Fees. The amount of Fees that a Participant elects to
defer in the Participation Agreement executed by the Participant, with respect
to each Plan Year of participation in the Plan, shall be credited by the Company
to the Participant’s Deferred Benefit Account

 

6



--------------------------------------------------------------------------------

throughout each Plan Year as the Participant is paid. The amount credited to a
Participant’s Deferred Benefit Account shall equal the amount deferred, except
to the extent that the Company is required to withhold any taxes or other
amounts related to the Participant’s deferred fees pursuant to any federal,
state or local law. In the event withholding is required, the amount required to
be withheld shall first be taken from the Participant’s fees that have not been
deferred. If these fees are not sufficient to meet the withholding obligation,
the remainder will be taken from the amount deferred.

5.2 Vesting of Deferred Benefit Account.

(a) Vesting provisions before February 8, 2005. Participants shall be 100%
vested in their Deferred Benefit Accounts, except for the Account B resulting
from a One Time Grant. The Share Units granted as part of a One Time Grant will
vest at the rate of 50% on the fifth anniversary of the Participant’s election
as a Director and 10% per year on the sixth through tenth anniversaries of such
election. The Share Units resulting from dividend credits on such Share Units
will vest at the same time as such Share Units vest. Any Share Units that have
not vested at the time of the Participant’s Separation from Service as a
Director shall be forfeited.

(b) Vesting provisions on and after February 8, 2005. Participants shall be 100%
vested in their Deferred Benefit Accounts, except for the Account B resulting
from a One Time Grant. The Share Units granted as part of a One Time Grant
(including One Time Grants made before February 8, 2005) shall be 100% vested on
the third anniversary of the Participant’s election as a Director, except as
follows:

(1) If a Participant departs from the Board at his or her convenience before the
third anniversary of the Participant’s election as a Director, the One Time
Grant would vest on a pro rata basis in a proportional amount equivalent to the
number of full years of service completed since the grant date;

(2) If a Participant departs from the Board because of a change in control (as
defined in the 1997 Long-term Stock Incentive Program), a change in policy or
otherwise at the convenience of the Board, vesting of the One Time Grant would
accelerate upon his or her departure.

The Share Units resulting from dividend credits on such Share Units will vest at
the same time as such Share Units vest. Any Share Units that have not vested at
the time of the Participant’s Separation from

 

7



--------------------------------------------------------------------------------

Service as a Director shall be forfeited. The vesting provided for in this
subparagraph 5.2(b) shall not apply to any amount that was earned and vested as
of December 31, 2004 pursuant to subparagraph 5.2(a).

If any vesting under this subparagraph 5.2(b) is treated as a parachute payment
within the meaning of Internal Revenue Code Section 280G (“280G”), and together
with all other payments or benefits contingent on the change in control within
the meaning of 280G, results in any portion of such payments or benefits not
being deductible by the Company as a result of the application of 280G, the
benefits shall be reduced until the entire amount of the benefits is deductible.
The reduction shall be effected by reduction of the benefits under the One Time
Grant, the exclusion of acceleration of vesting of equity grants under the 1997
Long-term Stock Incentive Program, or portions thereof, in the order elected by
the Plan Administrator, provided that reduction would first come from payments
or benefits that are not permitted to be valued under Q&A 24(c) of Treasury
Regulation Section 1.280G-1 and then by payments or benefits that are permitted
to be valued under Q&A 24(c) of Treasury Regulation Section 1.280G-1, until no
portion of such payments or benefits is rendered non-deductible by application
of 280G.

ARTICLE VI

DEFERRED BENEFIT ACCOUNT

6.1 Determination of Account. Each Participant’s Deferred Benefit Account, as of
each Determination Date, shall consist of the balance of the Participant’s
Deferred Benefit Account as of the immediately preceding Determination Date plus
the Participant’s elective deferred Fees withheld since the immediately
preceding Determination Date pursuant to paragraph 5.1 and plus amounts credited
to the Participant’s Deferred Benefit Account pursuant to paragraphs 6.3 and
6.4. The Deferred Benefit Account of each Participant shall be reduced by the
amount of all distributions, if any, made from such Deferred Benefit Account
since the preceding Determination Date.

6.2 Type of Deferral. A Participant may elect to have any portion of the amount
deferred credited to Account A (fixed income return), or to Account B (Share
Units). The initial election shall be made by a properly executed Participation
Agreement. An election to change the apportionment of deferred amounts between
Accounts A and B may be made by a Participant filing with the Plan Administrator
a revised

 

8



--------------------------------------------------------------------------------

Participation Agreement indicating such change on or before the last day of a
calendar year. The revised Participation Agreement shall be deemed a
continuation of the initial Participation Agreement to which it relates. The
revised Participation Agreement shall be effective for Fees earned in Plan Years
beginning after the date it is filed.

Deferrals in such Plan Years shall be credited in accordance with the election
of the revised Participation Agreement.

6.3 Maintenance of Account A. As of each Determination Date, the Participant’s
Deferred Benefit Account A shall be increased by the amount of interest earned
since the preceding Determination Date based on the Interest Yield. Interest
shall be credited on the average of the balances of the Deferred Benefit Account
on the Determination Date (before crediting the interest) and on the last
preceding Determination Date, but after the Deferred Benefit Account has been
adjusted for any contributions or distributions to be credited or deducted for
each such day.

6.4 Maintenance of Account B.

 

(a) Conversion between Dollar Amounts and Share Units in Account B. When an
amount is to be added to a Participant’s Deferred Benefit Account B, it shall be
converted into Share Units, or fractions thereof, by dividing the amount to be
credited by the closing price of the Series 1, common stock of the Company, as
reported by the New York Stock Exchange on the last trading day on or before the
Determination Date. When a number of Share Units is to be subtracted from a
Participant’s Deferred Benefit Account B, such number of Share Units shall be
converted into a dollar amount by multiplying such number of Share Units by the
closing price of the Series 1, common stock of the Company, as reported by the
New York Stock Exchange on the last trading day on or before the Determination
Date.

 

(b) Dividends. When a dividend is declared and paid by the Company on its Series
1, common stock, an amount shall be credited to the Participant’s Account B as
though the same dividend had been paid on the Share Units in such account as of
the Determination Date immediately preceding the record date for the dividend,
and such amount shall be converted to Share Units. Such amount shall be valued
as of the Determination Date immediately following the payment of the dividend.

 

9



--------------------------------------------------------------------------------

(c) Effect of Recapitalization. In the event of a stock dividend, stock split,
or other corporate reorganization involving the Series 1, common stock of the
Company, the Company shall make equitable adjustment to the number of Share
Units credited to a Participant’s Account B as may be necessary to give effect
to such change in the Company’s capital structure

 

(d) Conversion of Share Units to Dollars on Distribution. Share Units in Account
B shall be converted to an equivalent dollar amount before any distribution
thereof to a Participant pursuant to Article VII. For purposes of distribution,
the value of a Share Unit shall be the average closing price of the Company’s
Series 1, common stock on the New York Stock Exchange on the last trading day of
each of the 12 calendar months immediately preceding the date of distribution.
If a Participant elects payment in other than a lump sum, Share Units shall be
so converted to a dollar amount with respect to each payment made in the
distribution. During the period of distribution, dividends and other equitable
adjustments shall be credited to the Participant’s Account B in accordance with
subparagraph 6.4(b).

6.5 Statement of Accounts. The Company shall submit to each Participant, within
120 days after the close of each Plan Year, a statement in such form as the
Company deems desirable, setting forth the balance to the credit of such
Participant in the Participant’s Deferred Benefit Accounts A and B, in each case
as of the last day of the preceding Plan Year.

6.6 Transfer Between Accounts. Within the limitations of this paragraph 6.6, a
Participant may elect, by executing an Account Transfer Request: (1) to transfer
all or any portion of the Participant’s Account A to Account B, or (2) to
transfer all or any portion of the Participant’s Account B to Account A. Such
election shall be effective on the last day of the calendar month in which the
Plan Administrator receives the Participant’s executed Account Transfer Request.
Transfers may not be made more than four times in any Plan Year, and no such
transfer may be made unless a period of at least three months shall have elapsed
from the effective date of the most recent such transfer (whether it occurred in
the current Plan Year or not) to the effective date of the current transfer. No
part of the Account B resulting from a One Time Grant may be transferred to any
other account.

 

10



--------------------------------------------------------------------------------

ARTICLE VII

BENEFITS

7.1 Distribution of Deferral Benefits. Subject to paragraph 7.4 below, upon any
Separation from Service of the Participant for reasons other than the
Participant’s death, the Company shall pay to the Participant a Deferral Benefit
equal to the amount of the Participant’s Deferred Benefit Account determined
under paragraph 6.1 hereof, but excluding any unvested Share Units.
Notwithstanding the preceding sentence, if the Participant elected in the
applicable Participation Agreement that the Deferral Benefit be paid upon the
later of the Participant’s Separation from Service or attainment of a specified
age and the Participant has not attained the specified age at Separation from
Service, such Deferral Benefit, in an amount equal to the amount of the
Participant’s Deferred Benefit Account determined under paragraph 6.1 hereof,
but excluding any unvested Share Units, shall be paid to the Participant upon
the Participant’s attainment of the specified age.

7.2 Death. If a Participant dies after the commencement of payments of the
Participant’s Deferral Benefit, the Participant’s Beneficiary shall continue to
receive the remaining balance of the Participant’s Deferred Benefit Account in
accordance with the Participant’s election pursuant to paragraph 7.4.

If a Participant dies before any payments of a Deferral Benefit, the amount to
which the Participant’s Beneficiary is entitled under Accounts A and B shall be
the Deferred Benefit Account values thereof excluding any unvested Share Units.

The Deferral Benefit shall be payable as provided for in paragraph 7.4.

If a Participant’s Beneficiary dies before payments of the Participant’s
Deferral Benefit are complete, payments will continue to be made to the estate
of the beneficiary in accordance with the Participant’s election pursuant to
paragraph 7.4.

The Deferral Benefit provided above shall be in lieu of all other benefits under
this Plan.

7.3 Suspension of Participation; Failure to Continue Participation. The
Committee, in its sole discretion, may suspend the deferral of a Participant’s
Fees upon the advanced written request of a Participant on account of a
“financial hardship” suffered by that Participant. A “financial hardship” shall
mean a severe financial hardship resulting from (i) an illness or accident of
the Participant, the Participant’s

 

11



--------------------------------------------------------------------------------

Spouse or Beneficiary, or the Participant’s dependent (as defined in Internal
Revenue Code Section 152, without regard to Internal Revenue Code
Section 152(b)(1), (b)(2), and (d)(1)(B)); (ii) the loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster); or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The imminent foreclosure of or eviction from the Participant’s
primary residence may constitute a financial hardship. In addition, the need to
pay for medical expenses, including non-refundable deductibles, as well as for
the costs of prescription drug medication, may constitute a financial hardship.
Finally, the need to pay for the funeral expenses of the Participant’s Spouse or
Beneficiary, or the Participant’s dependent (as defined in Internal Revenue Code
Section 152, without regard to Internal Revenue Code Section 152(b)(1), (b)(2),
and (d)(1)(B)) may also constitute a financial hardship. A Participant must file
any request for suspension on or before the 15th day preceding the regular
payment date on which the suspension is to take effect. The Committee, in its
sole discretion, shall determine the amount, if any, that will not be deferred
by the Participant as a result of the financial hardship. The suspension of any
deferrals under this paragraph shall not affect amounts deferred with respect to
periods before the effective date of the suspension and will affect amounts
deferred for the balance of the Plan Year. A Participant whose deferrals are
suspended may not execute a subsequent Participation Agreement that would take
effect before the beginning of the third Plan Year following the close of the
Plan Year in which the suspension first took effect.

7.4 Form of Benefit Payment

 

(a) Upon the happening of the applicable distribution event described in
paragraph 7.1 or 7.2 above, the Company shall pay to the Participant or the
Participant’s Beneficiary the amount specified therein in one of the following
forms as elected by the Participant, either in the Participation Agreement or
the Amendment of Payment Election Form filed by the Participant:

 

  (1) a lump sum payment.

 

  (2)

with respect to balances in Account A, an annual payment of a fixed amount that
shall amortize the Deferred Benefit Account balance in equal annual payments of
principal and interest over a period from 2 to 20 years. For purposes of

 

12



--------------------------------------------------------------------------------

 

determining the amount of the annual payment, the assumed rate of interest on
Account A shall be the average of the applicable Interest Yield as of each
Determination Date for the 60 months preceding the initial annual installment
payment.

 

  (3) with respect to balances in Account B, an annual payment over a period
from 2 to 20 years. Each payment shall be the value, as determined pursuant to
subparagraph 6.4(d), of the number of Share Units equal to (i) the number of
Share Units in the accounts on the Determination Date immediately following the
applicable distribution event described in paragraph 7.1 or 7.2, divided by
(ii) the number of annual installments elected.

During the period that a Participant is receiving a distribution from Account B,
Share Unit dividends will be added to the Accounts in accordance with
subparagraph 6.4(b). Such Share Unit dividends shall be valued in the same
manner as previously described, and the value of all such Share Units accruing
after a distribution from Account B is made shall be paid to the Participant
with the next distribution from the account.

 

(b) A Participant may change the form in which or the time at which the
Participant’s benefits shall be paid by filing an Amendment of Payment Election
Form indicating such change, provided such amended election (i) shall not take
effect until at least 12 months after the date on which such election is made
and shall be made not less than 12 months before the date the payment otherwise
would have been made, and (ii) except in the case of a payment upon the death of
the Participant, shall defer payment of the Participant’s Accounts for at least
five years from the date initial payment would otherwise have been made. An
Amendment of Payment Election Form shall be accepted by the Company only if such
form complies with the requirements of the preceding sentence and shall become
irrevocable on the date such election is accepted by the Company. No such
Amendment of Payment Election Form shall change the amount elected to be
deferred in the Participation Agreement to which it relates.

 

(c) In the absence of a Participant’s election under subparagraph 7.4(a),
benefits shall be paid in the form specified in subparagraphs 7.4(a)(2) and
7.4(a)(3) over a 15 year period.

 

13



--------------------------------------------------------------------------------

7.5 Withholding; Payroll Taxes. To the extent required by the law in effect at
the time payments are made, the Company shall withhold from payments made
hereunder any taxes required to be withheld from a Director’s fees for the
federal or any state or local government.

7.6 Commencement of Payments. Unless otherwise provided, payments under this
Plan shall be made or commence within 45 days of the first Determination Date,
following the applicable distribution event described in paragraph 7.1 or 7.2.

ARTICLE VIII

BENEFICIARY DESIGNATION

8.1 Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as the Participant’s Beneficiary or
Beneficiaries (both principal as well as contingent) to whom payment under this
Plan shall be paid in the event of the Participant’s death before complete
distribution to the Participant of the benefits due the Participant under the
Plan.

8.2 Amendments. Any Beneficiary Designation may be changed by a Participant by
the written filing of such change on a form prescribed by the Company. The
filing of a new Beneficiary Designation form will cancel all Beneficiary
Designations previously filed.

8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant’s designated Beneficiary shall be deemed to be
the person or persons surviving the Participant in the first of the following
classes in which there is a survivor, share and share alike:

 

(a) The surviving Spouse;

 

(b) The Participant’s children, except that if any of the children predecease
the Participant but leave issue surviving, then such issue shall take by right
of representation the share their parent would have taken if living;

 

(c) The Participant’s personal representative (executor or administrator).

8.4 Effect of Payment. The payment to the Participant’s Beneficiary or the
Beneficiaries’ estate shall completely discharge the Company’s obligations
relating to the Participant under this Plan.

 

14



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

9.1 Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall be effective to decrease or restrict
any Deferred Benefit Account at the time of such amendment.

9.2 Right to Terminate. The Board may at any time terminate the Plan with
respect to new elections to defer if, in its judgment, the continuance of the
Plan, the tax, accounting, or other effects thereof, or potential payments
thereunder would not be in the best interests of the Company. The Board may also
terminate the Plan in its entirety at any time, and upon any such termination,
each Participant (a) who is then receiving a Deferral Benefit shall be paid in a
lump sum, or over such period of time as determined by the Company, the then
remaining balance in the Participant’s Deferred Benefit Account, and (b) who has
not received a Deferral Benefit shall be paid in a lump sum, or over such period
of time as determined by the Company, the balance in the Participant’s Deferred
Benefit Account.

ARTICLE X

MISCELLANEOUS

10.1 Unsecured General Creditor. Participants and their Beneficiaries shall have
no legal or equitable rights, claims, or interests in any property or assets of
the Company or its subsidiaries, nor shall they be Beneficiaries of, or have any
rights, claims, or interests in any life insurance policies, annuity contracts
or the proceeds therefrom owned or that may be acquired by the Company
(“Policies”). Such Policies or other assets of the Company and its subsidiaries
shall not be held under any trust for the benefit of Participants or their
Beneficiaries or held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of such assets and
Policies shall be and remain the general, unpledged, unrestricted assets of the
Company and its subsidiaries. The Company’s obligation under the Plan shall be
merely that of an unfunded and unsecured promise of the Company to pay money in
the future.

10.2 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any

 

15



--------------------------------------------------------------------------------

part thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, before
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony, or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

10.3 Not a Contract of Service. The terms and conditions of this Plan shall not
be deemed to constitute a contract of service between the Company and the
Participant, and the Participant (or the Participant’s Beneficiary) shall have
no rights against the Company except as may otherwise be specifically provided
herein. Moreover, nothing in this Plan shall be deemed to give a Participant the
right to be retained as a Director.

10.4 Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, by taking such physical
examinations as the Company may deem necessary, and by taking such other action
as may be requested by the Company.

10.5 Applicable Law. The Plan, and any Participation Agreement related thereto,
shall be governed by the laws of the State of Kansas, without regard to the
principles of conflicts of law.

10.6 Prohibition on Acceleration of Payments. The time or schedule of any
payment or amount scheduled to be paid pursuant to the terms of the Plan may not
be accelerated except as otherwise permitted under Internal Revenue Code
Section 409A and the guidance and Treasury regulations issued thereunder.

10.7 Internal Revenue Code Section 409A. The Plan and the benefits provided
hereunder are intended to comply with Internal Revenue Code Section 409A and the
guidance and Treasury regulations issued thereunder, to the extent applicable
thereto. Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted and construed consistent with this intent. Notwithstanding
the foregoing, the Company shall not be required to assume any increased
economic burden in connection therewith. Although the Company intends to
administer the Plan so that it will comply with the requirements of Internal
Revenue Code Section 409A, the Company does not represent or warrant that the
Plan will comply with Internal Revenue Code Section 409A or any other provision
of federal, state, local, or non-United States law. Neither

 

16



--------------------------------------------------------------------------------

the Company, its subsidiaries, nor their respective directors, officers,
employees or advisers shall be liable to any Participant (or any other
individual claiming a benefit through the Participant) for any tax, interest, or
penalties the Participant may owe as a result of participation in the Plan, and
the Company and its subsidiaries shall have no obligation to indemnify or
otherwise protect any Participant from the obligation to pay any taxes pursuant
to Internal Revenue Code Section 409A.

 

17